FILED
                            NOT FOR PUBLICATION                            MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHEN J. DONELL, Permanent                     No. 11-56432
Receiver for Learn Waterhouse, Inc., its
subsidiaries and affiliates,                     D.C. No. 3:10-cv-01444-W-CAB

               Plaintiff - Appellee,
                                                 MEMORANDUM*
  v.

RANDY TEINERT; CATHY TEINERT,

               Defendants - Appellants.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                              Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Randy and Cathy Teinert appeal pro se from the district court’s judgment in

an action seeking avoidance and recovery of fraudulent transfers under California

law. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the district court’s denial of a motion to set aside entry of default.

United States v. Signed Personal Check No. 730 of Yubran S. Mesle, 615 F.3d
1085, 1091 (9th Cir. 2010). We vacate and remand.

      In its order granting default judgment and denying the Teinerts’ motion to

set aside default, the district court “omitted any mention of the ‘extreme

circumstances’ requirement for judgment by default.” Id. at 1091. Its failure to do

so was an abuse of discretion. See id. at 1091-92 (absent such extreme

circumstances, judgment by default is inappropriate); see also id. at 1089 (“Our

rules for determining when a default should be set aside are solicitous towards

movants, especially those whose actions leading to the default were taken without

the benefit of legal representation.”).

      Accordingly, we vacate the entry of default judgment and remand for

reconsideration in light of Signed Personal Check No. 730.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                            2                                       11-56432